Hutcheson, Justice.
1. “A bill of exceptions may in this court be amended by the record so as to include the names of all necessary or proper parties who might have been joined with the party excepting as plaintiffs in error.” Western Union Telegraph Co. v. Griffith, 111 Ga. 551 (36 S. E. 859); Ramey v. O’Byrne, 121 Ga. 516 (2) (49 S. E. 595); Southern Railway Co. v. Lancaster, 149 Ga. 434 (100 S. E. 380); Huey v. National Bank of Fitzgerald, 177 Ga. 64 (169 S. E. 491).
2. “To constitute a valid gift, there must be the intention to give by the donor, acceptance by the donee, and delivery of the article given, or some act accepted by the law in lieu thereof.” Code of 1933, § 48-101. “To make a valid gift, there must be a present intention to give, and a complete renunciation of right, by the giver, over the thing given, without power of revocation, and full delivery of possession as a gift, inter vivos.” Mims v. Ross, 42 Ga. 121. Under the evidence the trial court erred in- directing a verdict for the donee, one of the defendants herein. See, in this connection, Clark v. Bridges, 163 Ga. 542 (136 S. E. 444); Wade v. Edwards, 23 Ga. App. 677 (99 S. E. 160); Culpepper v. Culpepper, 18 Ga. App. 182 (3) (89 S. E. 161); Williams v. McElroy, 35 Ga. App. 420 (133 S. E. 297); Underwood v. Underwood, 43 Ga. App. 643 (159 S. E. 725).
3. “No prior judgment, establishing the liability of the administrator or a devastavit by him, shall be necessary before suit against the sureties on the bond.” Code of 1933, § 113-1219. And suit may be brought on the bond in the first instance against an administrator and his sureties. Bailey v. McAlpin, 122 Ga. 616 (5) (50 S. E. 388); American Surety Co. v. Macon Savings Bank, 162 Ga. 143 (132 S. E. 636).
4. The rulings in headnotes 2 and 3 being controlling as to all the defendants, it follows that the trial court erred in directing the verdict and entering the decree complained of.

Judgment reversed.


All the Justices concur.

Kirkland & Kirkland and W. T. Burkhalter, for plaintiffs.
Hitch, Denmark •& Lovett, Bason & Everitt, and Henry H. Durrence, for defendant.